Citation Nr: 0604341	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a seizure disorder.  


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a seizure disorder. 

2.  The evidence received since the September 2001 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a head injury, to include a 
seizure disorder.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that declined to 
reopen the veteran's claim for service connection for a 
seizure disorder on the basis of new and material evidence is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R.         §§ 20.302, 20.1103 (2005).

2.  The additional evidence presented since the September 
2001 rating decision is new and material, and the claim for 
service connection for residuals of a head injury, to include 
a seizure disorder, has been reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 & Supp.); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
head injury.  However, the Board must first determine whether 
new and material evidence has been submitted to reopen his 
claim since a final September 2001 rating decision.  In the 
interest of clarity, the Board will initially discuss whether 
the issue has been properly developed for appellate purposes.  
The Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an analysis of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for residuals of a head injury, 
to include a seizure disorder, the Board will first discuss 
whether the veteran has been apprised of the law and 
regulations applicable to this matter, the evidence that 
would be necessary to substantiate the claim, and whether the 
claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2005).  More specifically, VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The veteran was informed of the evidence needed to 
substantiate his claim by means of rating decisions dated in 
September 2002 and July 2003, as well as a statement of the 
case (SOC) issued in June 2004.  The SOC notified the veteran 
of the relevant law and regulations pertaining to his claim.  
However, the Board notes that VA has not provided sufficient 
notice to the veteran as required in the Court's decision of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Quartuccio, the Court held that proper notice under the VCAA 
required informing the veteran of the evidence it already 
possessed, describing the evidence needed to establish the 
veteran's claim, and specifically identifying what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  Id at 187.  As will be discussed below, 
however, this procedural error will be addressed prior to 
adjudication by the Board, since the Board is reopening and 
remanding the veteran's claim for additional development and 
to assure compliance with all notice requirements under the 
VCAA.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim, the VCAA appears to 
have left intact the requirement that a veteran present new 
and material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, as the Board finds that the veteran has 
submitted new and material evidence to support his claim, no 
further action is necessary to meet the requirements of the 
VCAA at this time. 

II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
residuals of head trauma, to include a seizure disorder.   He 
claims that he injured his head in service when he got caught 
in a dumbwaiter while aboard the U.S.S. Astoria.  However, 
the Board must first determine whether new and material 
evidence has been submitted since a final September 2001 
rating decision. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).




In this case, the RO initially denied service connection for 
residuals of a head injury in September 1964.  The evidence 
at the time of that decision included the veteran's service 
medical records which made no reference to a head injury or 
seizure activity.  Also of record was a January 1962 VA 
hospitalization report which listed a diagnosis of conversion 
reaction - hysterical seizures, and a July 1964 VA 
hospitalization report which listed a diagnosis of temporal 
lobe seizures.  Since the evidence did not show that the 
veteran had been treated for a head injury in service, the RO 
denied the veteran's claim.  

The veteran was notified of the September 1964 rating 
decision and of his appellate rights in a letter dated that 
same month; however, he did not seek appellate review within 
one year of notification.  Therefore, the September 1964 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A.         § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the veteran attempted to reopen his claim for 
service connection for residuals of a head injury on several 
occasions by submitting additional evidence.  In an October 
1979 rating decision, the RO found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a seizure disorder.  In reaching 
its decision, the RO considered various lay statements from 
friends and family members who indicated that they first 
observed the veteran have seizures after his military 
discharge.  In a sworn affidavit dated in April 1975, C.B. 
indicated that he was stationed with the veteran aboard the 
U.S.S. Astoria and had personal knowledge that the veteran 
did in fact sustain a head injury in 1947 as a result of 
getting caught in a dumbwaiter. 

The RO explained in its October 1979 decision that any head 
injury the veteran may have sustained in service was acute 
and transitory, as no residuals were shown at the time of his 
discharge.  The veteran was notified of this decision and of 
his appellate rights, but did not seek appellate review 
within one year of notification.  Therefore, the October 1979 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

After submitted additional lay statements as well as VA 
outpatient treatment records showing treatment for a seizure 
disorder, the RO continued to decline to reopen the veteran's 
claim on the basis of new and material evidence in rating 
decisions dated in April 1995, June 1996, December 1996, and 
September 2001.  The veteran was notified of the most recent 
denial in a letter dated September 2001; however, he did not 
seek appellate review within one year of notification.  
Therefore, the September 2001 rating decision is final and 
not subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R.            §§ 20.302, 
20.1103.

In May 2002, the veteran submitted additional evidence in 
support of his claim, which the RO construed as an attempt to 
reopen his claim for service connection for residuals of head 
injury, to include a seizure disorder.  In other words, the 
evidence received in May 2002 constitutes a claim to reopen 
the final September 2001 rating decision.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 38 C.F.R. 
§ 3.156(a); 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The Board notes that the 
provisions of 38 C.F.R. § 3.156(a) were revised, effective 
August 29, 2001.  Since the veteran filed his claim to reopen 
in May 2002, the amended regulatory provisions governing new 
and material evidence are applicable to the veteran's appeal.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
revised regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  New and material evidence 
cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
September 2001 rating decision.  Since that decision, the 
veteran submitted an April 2002 letter from W.F., Jr., M.D., 
who indicated that he had treated the veteran in the past.  
According to Dr. W.F., head injuries can and do cause 
epilepsy, or so-called posttraumatic seizure disorder, years 
later.  He added that posttraumatic seizure disorder was 
common.  The veteran also submitted a May 2002 letter from 
M.S., M.D., the veteran's family physician, who indicated 
that head injuries can be the cause of epilepsy, and that 
posttraumatic seizures do occur both in the acute setting and 
months or even years after significant head trauma.  

The Board finds that these medical opinions are new, as they 
were not of record at the time of the September 2001 rating 
decision and are not cumulative of any other evidence at that 
time.  In addition, these opinions are probative of the 
central issue in this case as to whether the veteran's 
seizure disorder is related to a head injury in service.  
Both opinions indicate that it is possible for one to develop 
a seizure disorder many years after head trauma.  Since 
C.B.'s statement indicates that the veteran did in fact 
sustain a head injury in service, the opinions provided by 
Drs.  W.F. and M.S. raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
residuals of a head injury, to include a seizure disorder.  
Accordingly, the claim must be reopened.

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate to obtain additional medical evidence.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a head injury, 
to include a seizure disorder, and, to this extent only, the 
appeal is granted.


REMAND

The veteran claims that his seizure disorder is related to 
head trauma he sustained while on active duty.  However, the 
Board finds that additional medical evidence is needed before 
it can adjudicate this claim.  

As noted above, the veteran's service medical records make no 
reference to head trauma.  However, in a sworn affidavit 
dated in April 1975, C.B. indicated that he was stationed 
with the veteran aboard the U.S.S. Astoria and had personal 
knowledge that the veteran did in fact sustain a head injury 
in 1947 as a result of getting caught in a dumbwaiter.  
Therefore, it appears as though the veteran sustained a head 
injury while on active duty.  

The first evidence of seizure activity is noted in a January 
1962 VA hospitalization report, approximately 14 years after 
the veteran's separation from active duty.  This report lists 
a diagnosis of conversion reaction - hysterical seizures.   
The veteran was hospitalized again by VA in July 1964 for 
temporal lobe seizures (and occasional grand mal epilepsy).  
Other diagnoses included emotionally unstable personality and 
cortical atrophy.  When hospitalized by VA in April 1966, the 
veteran reported that his seizures began in 1948 at the time 
of his military discharge.  The diagnosis was "Grand mal."  
A VA hospitalization report dated from July 1966 to October 
1977 also lists diagnoses of temporal lobe epilepsy and 
cortical atrophy.  

In an April 2002 letter, Dr. W.F., explained that head 
injuries can and do cause epilepsy, or so-called 
posttraumatic seizure disorder, years later.  He added that 
posttraumatic seizure disorder is frequently seen.  In a May 
2002 letter, Dr. M.S. agreed, stating that head injuries can 
be the cause of epilepsy, and that posttraumatic seizures do 
occur both in the acute setting and months or even years 
after significant head trauma.  

Based on the foregoing, it appears that two physicians have 
indicated that the veteran's seizure disorder could be due to 
head trauma sustained years earlier.  However, these opinions 
are speculative and do not specifically relate the veteran's 
seizure disorder to head trauma sustained in service.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that service 
connection may not be based on resort to speculation or 
remote possibility).  There is also no evidence that either 
physician reviewed the veteran's claims file.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993) (without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran).  Therefore, the Board finds that the veteran's 
claims file should be reviewed by a VA examiner to determine 
whether his seizure disorder is related to service. 

As a final note, the Board notes that the RO notified the 
veteran of the VCAA but failed to notify him of the division 
of responsibility between the VA and himself in obtaining the 
evidence required to prove his claim.  In Quartuccio, 16 Vet. 
App. at 186-87, the Court held that the failure by the Board 
to enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform the claimant which evidence the VA will seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  This procedural error must be addressed 
prior to final appellate review by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine whether his seizure disorder is 
related to service.  Based on a review of 
the claims file the examiner should state 
whether it is at least as likely as not 
that the veteran's seizure disorder is 
related to head trauma sustained in 
service.  The examiner should be advised 
that if such an opinion cannot be stated 
with medical certainty, then an opinion 
expressed in terms that describe a range 
of probability or likelihood (i.e. , 
"very likely," "likely," "equally as 
likely as not," "unlikely," "very 
unlikely," etc.) would be of considerable 
assistance to VA in adjudicating the 
veteran's claim.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.  

3.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim for 
service connection for residuals of head 
trauma, to include a seizure disorder.  

If the benefit remains denied, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


